       Case 2:19-cv-04694-SRB Document 44 Filed 12/20/19 Page 1 of 3



 1   Sarah R. Gonski (Bar No. 032567)
     PERKINS COIE LLP
 2   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 3   Telephone: 602.351.8000
     Facsimile: 602.648.7000
 4   SGonski@perkinscoie.com
     DocketPHX@perkinscoie.com
 5
     Elisabeth C. Frost (WDC Bar No. 1007632)*
 6   Uzoma N. Nkwonta (WDC Bar No. 975323)*
     PERKINS COIE LLP
 7   700 Thirteenth Street NW, Suite 600
     Washington, D.C. 20005-3960
 8   Telephone: 202.654.6200
     Facsimile: 202.654.6211
 9   EFrost@perkinscoie.com
     UNkwonta@perkinscoie.com
10
     *Admitted pro hac vice
11
     Attorneys for Plaintiffs
12
13                              UNITED STATES DISTRICT COURT

14                                       DISTRICT OF ARIZONA

15
     Jessica Miracle; et al.,                                No. 2:19-cv-04694-SRB
16
                           Plaintiffs,
17                                                           NOTICE OF COMPLIANCE
            v.                                               WITH FEDERAL RULE OF
18                                                           APPELLATE
     Katie Hobbs, in her official capacity as Arizona        PROCEDURE 10(b)(1)(B)
19   Secretary of State,
20                         Defendant.
21
22          In accordance with Federal Rule of Appellate Procedure 10(b)(1)(B), Plaintiffs
23   hereby notify the Court that, having previously obtained the transcripts of relevant portions
24   of the record on appeal, Plaintiffs do not intend to order additional transcripts at this time.
25   ...
26   ...
27   ...
28   ...
       Case 2:19-cv-04694-SRB Document 44 Filed 12/20/19 Page 2 of 3



 1   DATED: December 20, 2019          s/ Sarah R. Gonski
                                       Sarah R. Gonski (Bar No. 032567)
 2                                     PERKINS COIE LLP
                                       2901 North Central Avenue, Suite 2000
 3                                     Phoenix, Arizona 85012-2788
 4                                     Elisabeth C. Frost (WDC Bar No. 1007632)*
                                       Uzoma N. Nkwonta (WDC Bar No. 975323)*
 5                                     PERKINS COIE LLP
                                       700 Thirteenth Street NW, Suite 600
 6                                     Washington, D.C. 20005-3960
 7                                      *Admitted pro hac vice
 8                                     Attorneys for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-
       Case 2:19-cv-04694-SRB Document 44 Filed 12/20/19 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on December 20, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing.
 4
 5                                                     s/ D. Freouf
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
